The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:  In paragraph 0084, third line, of the Amendments to the Specification dated July 1, 2022, --and-- should apparently be inserted between “countries” and “developing”.  In paragraph 0086, sixth line, of the original specification filed on April 2, 2020, “intervals”, first occurrence, should read --interval--.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 19, line 2, “the at least twelve determinants” lacks a proper antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winter et al., WO 2018/218139 A1, which discloses combining a compliant mechanism optimization technique that includes a set of determinants for a compliant prosthetic foot with a calculation of lower leg trajectory error under a reference loading condition (abstract; Figures 1, 3; paragraphs 0008, 0039), forming an optimized set of determinants that minimize the lower leg trajectory error relative to a target kinematic data set (Figure 1; paragraphs 0048-0049), and fabricating the compliant prosthetic foot in conformance with the optimized set of determinants (Figures 1, 4; paragraphs 0051, 0088).  One embodiment of a compliant prosthetic foot resulting from such a method is shown in Figure 12, which depicts a heel component intersecting a keel curve.  Such an embodiment is certainly capable of being constructed by imposing constraints on heel size (e.g., thickness), heel geometry (e.g., rectangular), and curve intersection location (e.g., heel length) such that a method within the scope of instant claim 15 (from which claim 39 depends) is used to duplicate the prosthetic foot of Figure 12.  The patentability of a product does not depend on its method of production (MPEP § 2113). 
Claim 1-3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al., WO 2018/218139 A1, in view of Merlette, US 4,959,073.  A heel stiffness less than about 50 N/mm would have been obvious under routine experimentation and/or analysis, with Winter et al. indicating that the optimization technique may be performed on embodiments having “a heel component” and “on a variety of loading scenarios” (paragraphs 0009, 0030, 0047) and Merlette teaching variations in heel stiffnesses to accommodate a range of activities (column 2, lines 63-66; column 4, lines 1-6 and 47-56), with further motivation (to combine) provided by Merlette incorporating similar materials (column 3, lines 67-68) and attempting to simulate a natural leg (column 2, line 67, to column 3, line 2).  The prosthetic foot is capable (MPEP § 2113) of being shaped via parameters [“including” (line 10 of present claim 1) being open-ended or inclusive: MPEP § 2111.03] on heel size, geometry, and intersection location, as explained above.  A generally vertical keel, generally horizontal elongated forefoot section, and resilient heel are illustrated in Figures 10 and 12 of Winter et al.; Merlette heel 20 is attached via element 26 posterior of an integral attachment point between forefoot section 16 and vertical keel 14.
Regarding claim 2, the generally vertical keel, generally horizontal forefoot section, and the adapter are likewise structurally capable (MPEP § 2113) of being formed according to at least twelve geometric parameters on thickness, width, length, curvature, and other features in a duplication process of an embodiment represented in Figure 12 of Winter et al.; moreover, at least twelve determinants may be involved for a prosthetic foot that is compliant along its entire length (paragraphs 0029, 0056), with determinants encompassing dependent or independent variables associated with dimensions, bounds, materials, and structure of the prosthetic foot (Figure 3; paragraphs 0038, 0057-0058, 0060, 0087).  Regarding claim 3, the optimization technique may employ genetic algorithms incorporating wide Bézier curve parameters to minimize lower leg trajectory error or a cubic curve defined by relative positions of four control points (Figure 11; paragraphs 0029, 0044, 0056, 0073-0076, 0092).  Regarding claim 7, target kinematic and physiological data sets may be obtained from the user and other sources (Figure 2; paragraphs 0009, 0030, 0041, 0050).  Regarding claims 8-12, heels as long as about 0.20 m would have been obvious from Figures 1 and 9 of Merlette in order to provide a durable structure with the capability to further adjust or fine tune the heel response characteristics (Merlette: column 2, lines 25-35; column 4, line 57 et seq.).  Regarding claim 13, stiffnesses less than about 20 N/mm would have been obvious under routine experimentation and/or analysis for less active or physically impaired individuals (Merlette: column 4, lines 50-56).  Regarding claim 14, plantarflexion innately occurs even without an ankle joint (Winter et al.: paragraph 0078).
The art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
DE 10 2019 100 584 A1: Figures 1-2, 4, and 8; entire translation (parameterizing and optimizing a prosthetic foot model; adapting lever arms, heel spring strength, spring element thickness, foot length, etc.; finite element method; 3D printer).
Claims 15-38 are allowed, provided that claim 19 is revised to overcome the rejection under 35 U.S.C. 112(b).  Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s remarks have been considered and are adequately addressed in the grounds of rejection presented above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774